 Case 3:20-cv-00670-JR      Document 4   Filed 04/23/20   Page 1 of 2




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-222-2000

Alan Kessler, OSB No. 150209
Law Office of Alan L Kessler
1001 SE Sandy Blvd. Ste 210
Portland, Oregon 97214
ak@alankesslerlaw.com
Direct 503-860-1020

Kelly D. Jones, OSB No. 074217
kellydonovanjones@gmail.com
Direct 503-847-4329

Attorneys for Plaintiff


                UNITED STATES DISTRICT COURT

                       DISTRICT OF OREGON

                          PORTLAND DIVISION


AUSTIN GOODRICH                     Case No. 3:20-cv-00670-JR

                    Plaintiff       COVER PAGE

      vs

2275 W BURNSIDE LLC
and TLC BOOKKEEPING
AND TAX PREP INC.

                    Defendants



   Summons Service Executed
COVER PAGE
                        Case 3:20-cv-00670-JR                  Document 4       Filed 04/23/20           Page 2 of 2



AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-00670-JR

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)     2275 W Burnside LLC
 was received by me on (date)                     04/23/2020

           0 I personally served the summons on the individual at (place)
                                                                                on (date}                            ; or
          ------------------------------------                                              --------------
           0 I left the summons at the individual's residence or usual place of abode with (name}
                                                                 , a person of suitable age and discretion who resides there,
          ---------------------------
           on (date)                               , and mailed a copy to the individual's last known address; or
                        ------------



           0 I served the summons on (name of individual)                                                                     , who is
                                                                      -------------------------------
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                on (date)                            ; or
          ------------------------------------                                              ----····--------

           0 I returned the summons unexecuted because                                                                             ; or
                                                                      --------------------------------~




          tf Other (specifY):      On April 23, 2020, I caused the summons and complaint in this action to be seNed on 2275
                                   W Burnside LLC by USPS First Class Regular and Certified Mail, return receipt requested,
                                   postage pre-paid, to 2275 W Burnside LLC care of registered agent Vahan Dinihanian, 237
                                   NW Skyline Blvd., Portland, OR 97210.

           My fees are$              0.00          for travel and $      0 00        for services, for a total of$          0.00
                                                                      --~·~---




           I declare under penalty of perjury that this information is true.



Date:           04/23/2020


                                                                                     Michelle Moreno, SeNer
                                                                                        Printed name and title

                                                                                         PO Box 12829
                                                                                        Salem, OR 97309

                                                                                            Server's address


Additional information regarding attempted service, etc:
